Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement for Reasons for Allowance
Claims 1, 3-4 and 6-9 are allowed.
The present claims are allowable over the “closest prior art” Ishida (US 2017/0162307) in view of Otsuka et al. (US 2014/0138570), Shiohara et al. (US 2017/0063172), Edo et al. (US 2009/0007418) and Inagaki et al. (US 2016/0240294).
Ishida discloses a soft magnetic powder includes soft magnetic material particles. The soft magnetic material particles includes a core containing Fe-based soft magnetic material and an insulating film covering the surface of the core and the insulating film contains an inorganic oxide (abstract), where the core corresponds to base portion and insulating film corresponds to an oxide film which forms the core particles of the present invention.
However, Ishida fails to disclose ceramic particles and a glass material which encapsulates and are provided on the surface of each of the core particles and have an insulating property and glass material contains at least one type of zinc oxide, silicon oxide as a main component and the ceramic particles are included in a proportion of 100-500 vol% of the glass material and have an average particle diameter of 1-500 nm and fails to disclose thickness of glass layer is greater than average particle diameter of the ceramic particles and the ceramic particles contain aluminum oxide or zirconium oxide. 
Whereas, Otsuka discloses in FIG. 2, a composite particle 5 includes a core particle 3 and a coating layer 4 fusion-bonded to the core particle 3 so as to cover the periphery thereof (para 0049).  The core particle 3 according to this embodiment is covered with an insulating layer 51 as shown in FIG. 2 which encapsulates the surface of each of the core particles.  The coating layer 4 may be a simple film composed of a soft magnetic metallic material, but may be a layer-shaped aggregate of a plurality of coating particles 40 as shown in FIG. 1.  These coating particles 40 are distributed so as to cover the core particle 3 and also are fusion-bonded to the surface of the core particle 3 (para 0050). The average thickness of each of the insulating layers 31 and 41 is preferably 0.3 .mu.m or more and 10 .mu.m or less (para 0089). For example, as shown in FIG. 2, in place of the omitted insulating layers 31 and 41, an insulating layer 51 similar to the insulating layers 31 and 41 may be provided so as to cover the entire composite particle 5 (para 0091). 
Whereas, Shiohara discloses magnetic powder includes a plurality of particles each composed of a soft magnetic material and an insulating layer which covers the surface of each particle (para 0014). The insulating layer includes a glass material (para 0016). As a constituent material of the insulating layer, various glass materials which include B2)3, SiO2, Bi2O3 as a main component can be given as an example (para 0146). Further in addition to this, various inorganic material such as a ceramic material or silicon material may be added to glass material configuring the insulating layer (para 0152). 
Whereas, Edo discloses powder magnetic core, magnetic green sheet is formed by using magnetic metal particles having an insulating oxide layer on a surface thereof (abstract). Examples of oxides forming the insulating oxide layer on the surface of soft magnetic metal particles include oxides with a high electric resistivity such as ferrites and iron-based oxides, and insulating oxides such as glass, silica, and alumina (para 0029). 
Whereas, Inagaki discloses soft magnetic powder (abstract). The insulating ceramic particles have a particle size of 50-1000 nm (para 0026). Inagaki discloses powder magnetic core used for soft magnetic components, a method of manufacturing a powder compact for the magnetic core (para 0001). 
Based on the Applicants argument filed on 04/28/2022 Otsuka discloses a composite particle 5 having a core 3 formed of a first soft magnetic material and a coating layer 4 that includes particle    40 formed of a second and different soft magnetic material. Moreover, the first soft magnetic material of the core 3 and second soft magnetic material of the particles 40 must have a relationship of Vickers hardness. See paragraph [0053]. If the coating layer 4 of Otsuka is modified such that the particles 40 are formed of a ceramic material, the Vickers hardness relationship will not be satisfied. In as much as such a relationship will NOT be satisfied, one skilled in the art has no apparent reason to modify Otsuka in the manner alleged by the Examiner before applying the modified coating layer to the particle. Such a position entirely ignores that the teachings of Otsuka where the particle 40 must be formed of a second soft magnetic material to achieve the Vickers hardness relationship.
Further, the coating layer 4 of Otsuka could be modified in the manner alleged by the Examiner does not make such a modification obvious because Otsuka does NOT suggest the desirability of such a modification. Again, if the coating layer 4 of Otsuka is modified such that the particles 40 are formed of a ceramic material, the Vickers hardness relationship that is the gist of Otsuka’s invention will not be satisfied. This is evidence that such a modification would not be desired by Otsuka, which in turn is evidence that such a modification is improper and the prior art references does not teach the proportion of 100 vol% or more and 500 vol% or less of the glass layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788